Citation Nr: 0942621	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss 
disability.

2.  Entitlement to service connection for a hip disability, 
to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
December 1971 and from July 1972 to June 1990.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Augusta, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a memory loss disability, and for a hip disability, to 
include as secondary to service-connected sarcoidosis.  The 
Board finds that VA has not satisfied its duty to assist.

VA has a duty to provide an examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease, and (4) insufficient competent evidence of record 
for VA to make a decision.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With regard to the memory loss disability claim, a private 
medical record from Dr. D.F.W., dated in February 2008, 
reflects a likely diagnosis of dementia pugilistica.  A 
private medical record from Dr. D.F.W., dated in March 2008, 
reflects that the Veteran has a "slight disturbance of 
cerebral function in the temporal regions."  Therefore, the 
Board finds that the Veteran has a current disability.

The Veteran's service treatment records (STRs) document a 
motor vehicle accident with head injury, a tractor accident 
with head injury, an amusement park accident with head 
injury, football injuries to the head, and boxing injuries to 
the head.  Therefore, the Board finds that there has been an 
in-service injury.

The evidence of record also contains private medical reports 
which indicate that the Veteran's current disability may be 
causally related to his active service.  In a February 2008 
private medical report, Dr. D.W. opined that "by far the 
most likely diagnosis" of the Veteran's memory loss was 
dementia pugilistica.  The examiner further noted that he 
would request a report of a previous CT scan, which he had 
been unable to read.  The examiner also noted that the 
Veteran would be tested for hypothyroidism, vitamin B12 
deficiency, or unappreciated partial seizures with postictal 
state.  Thus, although Dr. D.W. opined that the Veteran's 
memory loss was most likely related to dementia pugilistica, 
he also noted that he had not viewed a CT scan, and that he 
was ordering further testing to consider other causes.  The 
CT scan and other test results are not contained in the 
claims file and there is no indication that Dr. D.W. ever 
considered the scan or any such test results.  

In a March 2008 report of electroencephalogram (EEG), Dr. 
D.W. opined that there was an abnormality which indicated "a 
slight disturbance of cerebral function in the temporal 
regions."  He opined that "[t]he reported trauma might 
relate; in addition a wide variety of degenerative, metabolic 
or toxic cause should receive appropriate consideration.  The 
absence of epileptiform discharges in an interictal EEG 
cannot completely exclude the possibility of seizure 
disorder, and clinical judgment is also required."  This 
report indicates that Dr. D.W.'s previous opinion, that the 
Veteran's boxing trauma "most likely" caused his memory 
loss, had changed to a less definitive opinion that his 
boxing trauma "might" have caused his memory loss.  

In private medical correspondence dated in April 2008, Dr. 
J.A.O. opined that "it is as likely as not that [the 
Veteran]'s history of boxing while serving in the military 
could be attributed to a portion of his current health 
problems: specifically, his memory loss from previous head 
injuries . . . ."  Dr. J.A.O. further noted that he had 
referred the Veteran to a neurologist for a complete 
neurological evaluation.  There is no evidence of record as 
to any neurological findings. 
Neither Dr. J.A.O.' s nor Dr. D.W.'s opinion reflects that 
the examiner reviewed the Veteran's claims file or complete 
medical records, to include a CT scan, blood tests, and 
neurological testing.  A medical opinion is inadequate if it 
is not based on consideration of prior medical history and 
examinations.  A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed 
evaluation of whether direct service connection is warranted.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Nevertheless, the opinions due provide an "indication" that 
the Veteran's memory loss disability is causally related to 
service.

The Board finds that VA should attempt to obtain any 
pertinent private medical records, not already in its 
possession, and offer the Veteran another VA examination.  
The Board notes that there is no evidence of record that the 
Veteran ever responded to November 2005 and August 2008 VA 
requests for the Veteran to provide VA with authorization to 
obtain any pertinent medical records.  In addition, the 
Veteran was scheduled for a VA examination in October 2008, 
to which he failed to report.  The Board is mindful that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Nevertheless, due to the evidence in 
the claims file, the Board finds that the Veteran should be 
offered another opportunity to provide VA with appropriate 
authorizations and attend a VA examination. 
 
With regard to the claim for a hip disability, the Veteran 
was service-connected for sarcoidosis effective August 2005.  
He avers that he has a hip disability caused by medication he 
has used to treat his sarcoidosis.  June 1996 private medical 
records reflect that the Veteran was diagnosed with 
sarcoidosis and treated with prednisone therapy.  A February 
1997 medical record reflects that the Veteran had been 
successfully weaned off corticosteroids.  An October 2006 VA 
examination report reflects that the Veteran reported he had 
not resumed any corticosteroid treatment since 1998.  Private 
medical records from H.F. hospital, dated in November 1999, 
reflect that the Veteran had been prescribed "Azmacort" in 
the past for his sarcoidosis but that it had been stable for 
the last two years and he was not currently taking 
"Azmacort".  January 2000 medical records from H.F. reflect 
that the Veteran was diagnosed with sarcoidosis, with broncho 
reactive airways disease, and was prescribed "Azmacort."  
Private medical correspondence from Dr. A.B., dated in 
October 2007, reflects that the Veteran has "on occasion 
needed a steroid inhaler" since 1996.  An August 2006 H.F. 
Hospital record reflects that the Veteran had a history of 
sarcoid, which was asymptomatic at that time.  In private 
medical correspondence, dated in April 2008, Dr. J.A.O. noted 
that the Veteran had arthritis of the left hip and 
generalized arthritis.  He further opined that the Veteran 
"was prescribed Prednisone for his diagnosis of sarcoidosis 
and currently has hip problems resulting from this 
medication."  Dr. J.A.O. did not provide any basis for his 
opinion.  

Dr. J.A.O.'s opinion is an indication that the Veteran's left 
hip disability may be related to his service-connected 
sarcoidosis; therefore a VA examination is warranted) 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
memory loss, sarcoidosis, and/or his hip 
disability.  After obtaining a completed VA 
Form 21-4142, the AOJ should attempt to 
obtain any pertinent medical records, not 
already associated with the claims file.

2.  Thereafter, the Veteran should be 
afforded a VA examination with a 
neurologist to determine the extent and 
etiology of the Veteran's memory loss 
disability.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran has any memory 
loss disability causally relating to 
Veteran's active service.


The Veteran should also be afforded a VA 
examination, with the appropriate 
specialist, to determine the extent and 
etiology of the Veteran's hip problem.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran has any current hip disability (of 
either hip) causally relating to Veteran's 
sarcoidosis, to include his use of a 
corticosteroid or steroid.

The VA examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

Each examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiners should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical reports.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
memory loss disability, and the issue of 
entitlement to service connection for a hip 
disability secondary to sarcoidosis on 
appeal.  If the benefit(s) sought is(are) 
not granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


